AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA Oo |

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE.
, (For Revocation of Probation or Supervised Release)
Vv. (For Offenses Committed On or After November 1 A987 Ms £2

LUCIA ALVA-MEDINA (EF
. , (1) Case Number: 3:15-CR-01978-LAB , - + Ei ny

  

Frank A Balistrieri
Defendant’s Attorney

 

REGISTRATION NO. 06580-298

Cl -

THE DEFENDANT:

L] admitted guilt to violation of allegation(s) No. .

 

[| was found guilty in violation of allegation(s) No. 1,2 after denial of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

 

Allegation Number Nature of Violation

1,2 nvl,. Committed a federal, state or local offense

x Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 3 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
- judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

January 21, 2020 =

Date ln Imposition of Ase

HON. LARRY Act BURNS
CHIEF UNITED STATES DISTRICT JUDGE

 

 

 
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: LUCIA ALVA-MEDINA (1) Judgment - Page 2 of 3
CASE NUMBER: 3:15-CR-01978-LAB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
6 months to run consecutive to USDC for the Southern District of CA, case no. 19CR3814-LAB

Sentence imposed pursuant to Title 8 USC Section.1326(b).
The court makes the following recommendations to the Bureau of Prisons:

O) 0

1 The defendant is remanded to the custody of the United States Marshal.

 

[ The defendant shall surrender to the United States Marshal for this district:
O at A.M. on
O as notified by the United States Marshal. |

 

 

The defendant shall surrender for service of sentence at the institution designated by the Burcau of
Prisons:

O onor before
as notified by the United States Marshal.
[] as notified by the Probation or Pretrial Services Office. -

RETURN
Thave executed this judgment as follows:

Defendant delivered on to

 

at , with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:15-CR-01978-LAB

 

 
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: LUCIA ALVA-MEDINA (1)
CASE NUMBER: 3:15-CR-01978-LAB ,

SUPERVISED RELEASE

Upon release from imprisonment, the defendant will be on supervised release for a term of:
30 months to run concurrent to USDC for the Southern District of CA, case no, 19CR3814-LAB

SPECIAL CONDITIONS OF SUPERVISION
¢ Do not enter the United States illegally,
* The defendant must not commit another federal, state or local crime.

i

Judgment - Page 3 of 3

 

3:15-CR-01978-LAB

 
